

114 SJ 17 IS: Proposing an amendment to the Constitution of the United States to give States the right to repeal Federal laws and regulations when ratified by the legislatures of two-thirds of the several States.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 17IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Enzi introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to give States the right to repeal
			 Federal laws and regulations when ratified by the legislatures of
			 two-thirds of the several States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Any provision of law or regulation of the United States may be repealed by the several States, and such repeal shall be effective when the legislatures of two-thirds of the several States approve resolutions for this purpose that particularly describe the same provision or provisions of law or regulation to be repealed..